  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


STEVEN CLAYTON THOMASON,            )
                                    )
     Plaintiff,                     )
                                    )          CIVIL ACTION NO.
     v.                             )            2:19cv160-MHT
                                    )                 (WO)
STEVEN T. MARSHALL                  )
(Attorney General of the            )
State of Alabama),                  )
                                    )
     Defendant.                     )

                               JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Petitioner's          objections       (doc.    no.    29)    are

overruled.

    (2) The       United        States         Magistrate        Judge's

recommendation (doc. no. 28) is adopted.

    (3) Petitioner’s          “Motion    for    Relief       Under   Rule

60(b)”    (doc.   no.   27)    is   dismissed      as    a    successive

§ 2254 petition filed without the required appellate

court authorization, and, to the extent it attacks some
defect in the integrity of the prior federal habeas

proceedings, it is denied.

    It is further ORDERED that costs are taxed against

petitioner, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 31st day of March, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
